Name: Decision of the EEA Joint Committee No 63/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: social protection;  labour market;  family;  employment;  European construction
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/31 DECISION OF THE EEA JOINT COMMITTEE No 63/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/96 (1); Whereas Council Regulation (EC) No 3095/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71, Regulation (EEC) No 1247/92 amending Regulation (EEC) No 1408/71 and Regulation (EEC) No 1945/93 amending Regulation (EEC) No 1247/92 (2) is to be incorporated into the Agreement; Whereas Council Regulation (EC) No 3096/95 of 22 December 1995 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Annex VI to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of Council Regulation (EC) No 3095/95 and of Council Regulation (EC) No 3096/95 in the Icelandic and Norwegian languages, which are attached to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 76. (2) OJ No L 335, 30. 12. 1995, p. 1. (3) OJ No L 335, 30. 12. 1995, p. 10. ANNEX to Decision No 63/96 of the EEA Joint Committee Annex VI (Social security) to the EEA Agreement shall be amended as specified below: ACTS REFERRED TO 1. The following indents shall be added in point 1 (Council Regulation (EEC) No 1408/71):  395 R 3095: Council Regulation (EC) No 3095/95 of 22 December 1995 (OJ No L 335, 30. 12. 1995, p. 1). The provisions of Council Regulation (EC) No 3095/95 shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 1 (7) shall not apply; (b) in Article 1 (9), O. UNITED KINGDOM  shall read L. UNITED KINGDOM ; (c)in Article 1 (11) and (12), 30. GERMANY-GREECE  shall read 24. GERMANY-GREECE .  395 R 3096: Council Regulation (EC) No 3096/95 of 22 December 1995 (OJ No L 335, 30. 12. 1995, p. 10). The provisions of Council Regulation (EC) No 3096/95 shall, for the purposes of the present Agreement, be read with the following adaptations: (a) as regards old age benefits and survivor's benefits Article 1 (5) shall apply with effect from 1 January 1994; (b) in Article 1 (8) (b) and (12), O. UNITED KINGDOM  shall read L. UNITED KINGDOM ; (c) in Article 1 (9) (c), 11. BELGIUM-PORTUGAL  shall read 10. BELGIUM-PORTUGAL ; (d) in Article 1 (9) (d) and (10) (d), 35. GERMANY-AUSTRIA  shall read 69. AUSTRIA-GERMANY ; (e) in Article 1 (14) (b), L. PORTUGAL  shall read K. PORTUGAL . 2. The adaptations to Council Regulation (EEC) No 1247/92 and to Council Regulation (EEC) No 1945/93 in point 1 (Council Regulation (EEC) No 1408/71) shall be deleted. 3. The text under the heading Q. NORWAY in adaptation (j) of point 1 (Council Regulation (EEC) No 1408/71) shall be replaced by the following: (a) Lump sum grants payable at childbirth pursuant to the National Insurance Act; (b) Lump sum grants payable at adoption pursuant to the National Insurance Act. 4. The following indents shall be added in point 2 (Council Regulation (EEC) No 574/72):  395 R 3095: Council Regulation (EC) No 3095/95 of 22 December 1995 (OJ No L 335, 30. 12. 1995, p. 1). The provisions of Council Regulation (EC) No 3095/95 shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 2 (7) (a), 16. DENMARK-SPAIN  shall read 13. DENMARK-SPAIN ; (b) in Article 2 (7) (b), 18. DENMARK-GREECE  shall read 15. DENMARK-GREECE ; (c) in Article 2 (7) (c), 62. GREECE-THE NETHERLANDS  shall read 49. GREECE-THE NETHERLANDS ; (d) in Article 2 (7) (d), 93. THE NETHERLANDS-UNITED KINGDOM  shall read 65. THE NETHERLANDS-UNITED KINGDOM .  395 R 3096: Council Regulation (EC) No 3096/95 of 22 December 1995 (OJ No L 335, 30. 12. 1995, p. 10). The provisions of Council Regulation (EC) No 3096/95 shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 2 (2), (3) (b), (4) (b), (5) (b) and (7) (c), K. AUSTRIA  shall read M. AUSTRIA ; (b) in Article 2 (6) (c), 23. DENMARK-AUSTRIA  shall read 68. AUSTRIA-DENMARK ; (c) in Article 2 (6) (d), 53. FRANCE-ITALY  shall read 41. FRANCE-ITALY ; (d) in Article 2 (6) (e), 82. ITALY-UNITED KINGDOM  shall read 60. ITALY-UNITED KINGDOM ; (e) in Article 2 (6) (f), 84. LUXEMBOURG-AUSTRIA  shall read 75. AUSTRIA-LUXEMBOURG ; (f) in Article 2 (6) (g), 95. AUSTRIA-FINLAND  shall read 79. AUSTRIA-FINLAND ; (g) in Article 2 (6) (h), 97. AUSTRIA-UNITED KINGDOM  shall read 78. AUSTRIA-UNITED KINGDOM .